Name: 96/415/EC: Council Decision of 28 May 1996 on the conclusion of administrative arrangements on trade in textile products between the European Community and certain members of the World Trade Organization
 Type: Decision
 Subject Matter: leather and textile industries;  world organisations;  European construction;  international trade;  cooperation policy
 Date Published: 1996-07-11

 11.7.1996 EN Official Journal of the European Communities L 173/1 COUNCIL DECISION of 28 May 1996 on the conclusion of administrative arrangements on trade in textile products between the European Community and certain members of the World Trade Organization (96/415/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated administrative arrangements on trade in textile products in the form of Agreed Minutes or Exchanges of Notes with certain Members of the World Trade Organization which, as administrative arrangements within the meaning of Article 2 (17) of the WTO Agreement, reproduce the relevant provisions of previous bilateral agreements covering trade in textile products under the Multifibre Arrangement (MFA); Whereas these administrative arrangements on trade in textile products should be approved, HAS DECIDED AS FOLLOWS: Article 1 The administrative arrangements on trade in textile products between the European Community and the third countries listed in the Annex to this Decision shall be approved on behalf of the Community. The texts of the administrative arrangements on trade and textile products are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person(s) empowered to sign the administrative arrangements referred to in Article 1 in order to bind the Community. Done at Brussels, 28 May 1996. For the Council The President R. SERRI ANNEX List of countries Argentina Bangladesh Hong Kong India Indonesia Macao Malaysia Pakistan Peru Philippines Singapore South Korea Sri Lanka Thailand ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Argentine Republic NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Argentine Republic to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Argentine Republic and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992 and as further extended by the Exchange of Letters of 18 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Argentine Republic that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Argentine Republic to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Economic Community and the Argentine Republic on trade in textile products, initialled in Brussels, on 30 September 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Argentine Republic on trade in textile products, initialled in Brussels on 18 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Mission of the Argentine Republic to the European Union presents its compliments to the Directorate-General for External Economic Relations of the European Commission and has the honour to refer to the Agreement on textile products between the Argentine Republic and the European Economic Community initialled on 30 September 1986, as extended by the Exchange of Letters on 24 September 1991 and 18 December 1992, and to the Note Verbale No 020830 dated 22 December 1993. With reference to the Note Verbale, which states the Commission's intention of notifying the provisions contained in an attached list to the Textiles Monitoring Body as administrative arrangements, the Mission hereby informs the Directorate-General of the Argentinian Government's agreement to the terms of the Note verbale. The Mission of the Argentine Republic to the European Union avails itself of this opportunity to renew to the Directorate-General for External Economic Relations of the European Commission the assurance of its highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the People's Republic of Bangladesh NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992, as amended by the Exchange of Letters initialled on 9 October 1992, and as further extended by the Exchange of Letters of 17 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the People's Republic of Bangladesh that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products, initialled in Brussels, on 16 July 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products, initialled in Brussels on 17 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Embassy of the People's Republic of Bangladesh presents its compliments to the Directorate-General for External Relations of the European Commission and, with reference to the Commission's Note verbale No 020831 dated 22 December 1993, has the honour to confirm the agreement of the Government of the People's Republic of Bangladesh to the Commission's proposal to notify to the Textile Monitoring Body the provisions of the Bangladesh-EC Textile Agreement referred to in their above Note verbale as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textile Agreement. The Embassy of Bangladesh avails itself of this opportunity to renew to the Directorate-General for External Relations of the European Commission the assurances of its highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and Hong Kong AGREED MINUTE During consultations held between Hong Kong and the European Community, the two parties agreed that the relevant provisions of their bilateral Agreement on trade in textiles products, initialled on 2 October 1986, as last modified by the Exchange of Letters initialled on 25 November 1994, listed in Annex I to this Agreed Minute, shall form the basis of the administrative arrangements deemed necessary in relation to the implementation of the textiles and clothing restrictions between the European Community and Hong Kong. The list of such provisions is set out in Annex I to this Agreed Minute. As a consequence, the administrative arrangements that have been agreed upon between the two parties pursuant to Article 2 (17), of the World Trade Organization (WTO) Agreement on Textiles and Clothing (ATC) in order to implement the textiles and clothing restraints between the European Community and Hong Kong are set out in Annex II to this Agreed Minute. The administrative arrangements in Annex II are drawn up on the basis of the provisions listed in Annex I to this Agreed Minute. For Hong Kong For the European Community ANNEX I Article Description Article 2 (2) Classification system Article 2 (3) Determination of origin of covered products Article 3 Double-checking Article 4 Reimports after OPT Article 5 Imports to EC for re-export after processing Article 6 (6) Statistical verification of carry-over Article 8, as amended Exchange of statistical information Article 9 Amendments to classification Article 10 Circumvention Article 11, as amended Regional concentration Article 13 Non-discrimination in allocation of export and import licences Article 14 (1), as amended Consultations Article 14 (3) Consultations Protocol A, as amended Classification Origin, Double-checking, Certificates of origin etc., Export certificates etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Joint declaration concerning Article 10 Circumvention Declaration concerning Article 2 (3) Amendments to rules of origin Agreed Minute No 6 (1986) Provision of information (Article 18/Protocol A) Agreed Minute No 11 (1986) Cooperation in area of circumvention Agreed Minute No 2 (1992) Temporary specific management system Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration ANNEX II Article 1 Classification system The classification of the products covered by these administrative arrangements is based on the tariff and statistical nomenclature of the European Community (the Community) (hereinafter called the combined nomenclature, or in abbreviated form CN) and any amendments thereof. Article 2 Determination of origin of covered products The origin of the products covered by these administrative arrangements shall be determined in accordance with the rules in force in the Community and the procedures for control of the products set out in Protocol A. If any amendment is made to the rules of origin, the Community shall, with the agreement of Hong Kong, take appropriate measures to avoid any possible consequent reduction of Hong Kong's ability to use the quantitative limits established under Article 2 of the Agreement on Textiles and Clothing (ATC). The Community undertakes that any amendment made to the rules of origin shall continue to be based on criteria not requiring, in order to confer originating status, more extensive operations than those constituting a single complete process. Article 3 Double-checking Hong Kong agrees to restrain its exports to the Community of the products described in the notification of the Community to the Textiles Monitoring Body (TMB) under Article 2 (1) of the ATC to the limits set out therein as increased by the growth rates provided under Article 2 of the ATC and as may be modified by the flexibility provisions notified to the TMB under Article 2 (1) of the ATC, until such time as these products are integrated into GATT 1994 under paragraphs 6, 8 or 9 of Article 2 of the ATC. Exports of restrained textile products shall be subject to a double-checking system specified in Protocol A. Article 4 Reimports after OPT Hong Kong and the Community recognize the special and differential character of reimports of textile products into the Community after processing in Hong Kong, Such reimports may be provided for outside the quantitative limits established under Article 2 of the ATC provided that they are effected in accordance with the regulations on economic outward processing in force in the Community. Article 5 Imports into Community for re-export after processing 1. Exports to the Community of textile products covered by these administrative arrangements shall not be subject to quantitative limits established under Article 2 of the ATC, provided that they are declared to be for re-export outside the Community in the same state or after processing, within the framework of the administrative system of control which exists within the Community. However, the release for home use within the Community of products imported under the conditions referred to above shall be subject to the production of an export licence issued by the Hong Kong authorities and to proof of origin, in accordance with the provisions of Protocol A. 2. Where the competent authorities in the Community have evidence that products exported from Hong Kong and set off by Hong Kong against a quantitative limit established under Article 2 of the ATC have been subsequently re-exported outside the Community, the authorities concerned shall notify Hong Kong of the quantities involved. On receipt of such notification, Hong Kong may authorize exports for the current or the following year of identical quantities of products, within the same category, which shall not be set off against the quantitative limits established under Article 2 of the ATC. Article 6 Statistical verification of carry-over Hong Kong shall provide the Community with export data showing the amounts of carry-over available in any given year. If substantial statistical differences exist between the export data from which the amount to be carried over is calculated and the Community's data the Community may, within the first 120 days of the following year, request consultations in accordance with the procedures referred to in Article 12 (1) of these administrative arrangements on the amounts involved. Any such request shall be accompanied by full particulars of the alleged statistical differences. Where such a request is made, the portions carried over shall not be used until the parties have completed consultations. If no such request is made within a 120-day period, the portion carried over shall be presumed to have been calculated correctly. Article 7 Exchange of statistical information 1. Hong Kong undertakes to supply the Community with precise statistical information on all export licences issued by the Hong Kong authorities for all categories of textile products subject to the quantitative limits established under Article 2 of the ATC. Hong Kong shall set out in its periodical statistical reports the maximum export levels for each category subject to a quantitative limit established under Article 2 of the ATC and the rate of utilization of these levels. 2. The Community shall likewise transmit to the Hong Kong authorities precise statistical information on import documents issued by the Community authorities in respect of export licences issued by Hong Kong. This information shall, for all categories of products, be transmitted before the end of the second month following the quarter to which the statistics relate. 3. The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate. 4. The Community shall transmit to the Hong Kong authorities import statistics for products covered by Article 5 (1) of these administrative arrangements. 5. The information referred to in paragraph 4 shall, for all categories of products, be transmitted before the end of the third month following the quarter to which the statistics relate. 6. Should it be found on analysis of the information exchanged above that there are significant discrepancies between the returns for exports and those for imports, consultations may be initiated in accordance with the procedure specified in Article 12 of these administrative arrangements. Any such consultations shall be resolved on the basis of the agreed descriptions of the products set out in the notification under Article 2 (1) of the ATC. Article 8 Amendments to classification 1. The authorities of Hong Kong shall be informed of any amendment to the combined nomenclature or any decision, made in accordance with the procedures in force in the Community, relating to the classification of products covered by these administrative arrangements. Any such amendment or any decision which results in a modification of the classification of products covered by these administrative arrangements shall not have the effect of reducing Hong Kong's ability to use the quantitative limits established under Article 2 of the ATC. The procedures for the application of this paragraph are set out in Protocol A. 2. In the case of divergent opinions between Hong Kong and the competent Community authorities at the point of entry into the Community on the classification of products subject to quantitative limits established under Article 2 of the ATC, consultations in accordance with Article 12 (1) of these administrative arrangements shall be held with a view to reaching agreement on the appropriate classification of the products concerned and to resolving any difficulties arising therefrom. For this purpose, the authorities of Hong Kong shall be informed by the competent authorities of the Community as soon as a case of divergent opinions on the classification of products arises. Pending agreement on the appropriate classification and in order to avoid disruption to trade, the products in question shall be imported on the basis of the classification indicated by the competent Community authorities at the point of entry, in conformity with the provisions of these administrative arrangements. Article 9 Circumvention 1. Hong Kong and the Community agree to cooperate fully in preventing the circumvention of these administrative arrangements by transhipment, re-routing of whatever other means. 2. The Community and Hong Kong note the well established and close cooperation which exists between the two parties in preventing and dealing with problems relating to the contravention through circumvention of the provisions of previous Agreements between the Community and Hong Kong, and, in particular, the mutually satisfactory solutions which have been reached on equivalent debiting of the corresponding quantitative limits. 3. The two parties reaffirm their willingness to strengthen this cooperation in all its aspects having regard to the administrative and technical procedures in force in the Community and Hong Kong for the implementation of these administrative arrangements. 4. Hong Kong confirms that its export control system permits the prompt debiting of circumvented amounts to the appropriate quantitative limits established under Article 2 of the ATC and previous Agreements. 5. Where information available to the Community as a result of the investigation carried out in accordance with the procedures set out in Protocol A constitutes evidence that products of Hong Kong origin subject to quantitative limits established under Article 2 of the ATC have been transhipped, re-routed or otherwise imported into the Community in circumvention of these administrative arrangements, the Community may request the opening of consultations in accordance with the procedures described in Article 12 (1) of these administrative arrangements, with a view to reaching agreement on an equivalent adjustment of the corresponding quantitative limits. 6. Should the parties be unable in the course of the consultations to reach a satisfactory solution within the period specified in Article 12 (1) of these administrative arrangements, the Community shall have the right, where clear evidence of circumvention has been provided, to deduct from the quantitative limits amounts equivalent to the products of Hong Kong origin. 7. Deduction of the relevant quantitative limits shall, as a general rule, be implemented in the following manner:  where the evidence provided clearly establishes that the provisions of these administrative arrangements have been circumvented, Hong Kong shall, at the request of the Community, debit the circumvented amounts to the appropriate quantitative limits for the year in which the circumvention took place or for subsequent years, the timing and apportioning of such debiting being decided in consultation with the Community, to ensure that, where appropriate, such debiting may be satisfactorily implemented. 8. Should the consultation period provided for in Article 12 (1) of these administrative arrangements be sufficient to complete the examination of the evidence adduced the parties may agree to extend that period. Article 10 Regional concentration 1. The quantitative limits established under Article 2 of the ATC on imports into the Community of textile products of Hong Kong origin will not be broken down by the Community into regional shares. 2. Notwithstanding the above, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of these administrative arrangements, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. Should the Community have recourse to this provision, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences. Similarly, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences. This provision was invoked by the Community as from 1 January 1993. 3. The parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 4. Hong Kong shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 12 (1) of these administrative arrangements. Hong Kong, from the date of request for and pending the consultations, will not issue export licences that would further aggravate the problem. 5. However, if the parties are unable to reach a satisfactory solution during the consultations, Hong Kong will, if so requested by the Community, respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Hong Kong on the basis of export licences obtained before the date of formal notification to Hong Kong by the Community about the introduction of the above limits. The Community shall inform Hong Kong of the technical and administrative measures that need to be introduced by both parties so that implementation is in conformity with principles of the internal market. 6. Hong Kong shall endeavour to ensure that exports of textile products subject to quantitative limits established under Article 2 of the ATC into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors. 7. Hong Kong shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Hong Kong shall hold consultations, should the need arise, in order to avert any problems which might occur in this respect. Article 11 Non-discrimination in allocation of export and import licences Hong Kong and the Community undertake to refrain from discrimination in the allocation of export licences and import documents respectively. Article 12 Consultations 1. Save where it is otherwise provided for in these administrative arrangements, the special consultation procedures referred to in these administrative arrangements shall be governed by the following rules:  any request for consultations shall be notified in writing to the other party, together with a statement setting out the reasons and circumstances which, in the opinion of the requesting party, justify the submission of such a request,  the Parties shall enter into consultations within 15 days, at the latest, of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within a further 15 days at the latest. 2. If necessary, at the request of either of the parties consultations shall be held on any problems arising from the application of these administrative arrangements. Any consultations held under this Article shall be approached by both parties in a spirit of cooperation and with a desire to reconcile the difference between them. PROTOCOL A TITLE I CLASSIFICATIONS Article 1 1. The competent authorities of the Community undertake to inform Hong Kong of any changes in the combined nomenclature (CN) before the date of their entry into effect in the Community. The competent authorities of the Community undertake to inform Hong Kong of any decisions relating to the classification of products subject to these administrative arrangements within one month of their adoption at the latest. Such communication shall include: (a) a description of the products concerned; (b) the relevant category and the related tariff and statistical references; (c) the reasons which have led to the decision. 3. Where a decision on classification results in a change of classification practice or a change of category of any product subject to these administrative arrangements, the competent authorities of the Community shall provide 30 days' notice, from the date of the Community's communication, before the decision is put into effect. Products shipped before the date of application of the decision shall remain subject to the earlier classification practice, provided that the goods in question are presented for importation into the Community within 60 days of that date. 4. Where a Community decision on classification resulting in a change of classification practice or a change of categorization of any product subject to these administrative arrangements affects a category subject to restraint, the Community undertakes to enter into consultations without delay in accordance with the procedures described in Article 12 (1) of these administrative arrangements with a view to agreeing necessary adjustments to the appropriate quantitative limits established under Article 2 of the ATC and mitigating any disruptive effects which might arise from such a Community decision. TITLE II ORIGIN Article 2 1. Products originating in Hong Kong for export to the Community in accordance with the arrangements established by these administrative arrangements shall be accompanied by a certificate of Hong Kong origin conforming to the model annexed to this Protocol. 2. The certificate of Hong Kong origin shall be issued by the competent governmental authorities of Hong Kong if the products in question can be considered products originating in that country within the meaning of the relevant rules in force in the Community. 3. Certificates of Hong Kong origin shall contain a full and detailed description of the goods. In particular, certificates of Hong Kong origin shall indicate:  in respect of clothing, shipments where the articles in question are incomplete or unfinished,  in respect of fabrics, including knitted or crocheted fabric, shipments where the products in question are dyed, printed or impregnated or coated;  and in respect of products of category 39, shipments where the articles in question are embroidered. 4. The certificate of Hong Kong origin referred to in paragraph 1 shall not be required for import of goods covered by a certificate of origin Form A completed in accordance with the relevant Community rules in order to qualify for generalized tariff preferences. Article 3 The discovery of slight discrepancies between the statements made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt on the statements in the certificate. TITLE III DOUBLE-CHECKING SYSTEM FOR CATEGORIES OF PRODUCTS WITH QUANTITATIVE LIMITS Section I Exportation Article 4 The competent authorities of Hong Kong shall issue an export licence in respect of all consignments from Hong Kong of textile products subject to quantitative limits established under Article 2 of the ATC, up to the relevant quantitative limits as increased by the growth rates provided under Article 2 of the ATC and as may be modified by the flexibility provisions notified to the TMB under Article 2 (1), of the ATC, until such time as these products are integrated into GATT 1994 under paragraphs 6, 8 or 9 of Article 2 of the ATC. Article 5 1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Community is applied. 2. Each export licence shall only cover one of the categories of products. Article 6 The competent Community authorities must be notified forthwith of the withdrawal or alteration of any export licence already issued. Article 7 1. Exports shall be set off against the quantitative limits established under Article 2 of the ATC for the year in which shipment of the goods has been effected, even if the export licence is issued after such shipment. 2. For the purpose of applying paragraph 1, shipment of the goods is considered to have taken place on the date of their loading on to the exporting aircraft, vehicle or vessel. Article 8 The presentation of an export licence, in application of Article 10, shall be effected not later than 31 March of the year following that in which the goods covered by the export licence have been shipped. Section II Importation Article 9 Importation into the Community of textile products subject to quantitative limits established under Article 2 of the ATC shall be subject to the presentation of an import authorization or document. Article 10 1. The competent Community authorities shall issue such import authorization or document automatically within five working days of the presentation by the importer of the original of the corresponding export licence. The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Community is applied. 2. The competent Community authorities shall cancel the already issued import authorization or document if the corresponding export licence has been withdrawn. However, if the competent Community authorities have not been notified of the withdrawal or cancellation of the export licence until after the products have been imported into the Community, the quantities involved shall be set off against the quantitative limit established under Article 2 of the ATC for the category and the quota year in question and Hong Kong shall be informed as soon as possible. Article 11 1. If the competent Community authorities find that the total quantities covered by export licences issued by Hong Kong for a particular category in any given year exceed the quantitative limit established under Article 2 of the ATC for that category as increased by the growth rates provided under Article 2 of the ATC and as may be modified by the flexibility provisions notified to the TMB under Article 2 (1) of the ATC, until such time as these products are integrated into GATT 1994 under paragraphs 6, 8 or 9 of Article 2 of the ATC, the said authorities may suspend the further issue of import authorizations or documents. In this event, the competent Community authorities shall immediately inform the authorities of Hong Kong and the special consultation procedure set out in Article 12 (1) of these administrative arrangements shall be initiated forthwith. 2. Exports of restrained textile products of Hong Kong origin not covered by Hong Kong export licences issued in accordance with the provisions of this Protocol may be refused the issue of import authorizations or documents by the competent Community authorities. However, if the import of such products is allowed into the Community by the competent Community authorities, the quantities involved shall not be set off against the appropriate quantitative limits established under Article 2 of the ATC, without the express agreement of Hong Kong. TITLE IV FORM AND PRODUCTION OF EXPORT CERTIFICATES AND CERTIFICATES OF ORIGIN, AND COMMON PROVISIONS Article 12 1. The export licence and the certificate of origin of Hong Kong may comprise additional copies duly indicated as such. They shall be made out in English or French. If they are completed by hand, entries must be in ink and in printed script. These documents shall measure 210 x 297 mm. The paper used must be writing paper weighing not less than 25g/m2. Only the original, clearly marked original shall be accepted by the competent authorities of the Community as being valid for the purposes of export to the Community in accordance with the arrangements established by these administrative arrangements. 2. Each export licence and certificate of Hong Kong origin shall bear a serial number, whether or not printed, by which it can be identified. The number for the export licence shall be standardized and composed of the following elements:  two letters identifying Hong Kong as follows: HK,  two letters identifying the intended Member State of customs clearance as follows, AT = Austria BL = Benelux DE = Germany DK = Denmark El = Greece ES = Spain FI = Finland FR = France GB = United Kingdom IE = Ireland IT = Italy PT = Portugal SE = Sweden,  a one-digit number identifying quota year, corresponding to the last figure in the respective year, e.g. 7 for 1987,  two spaces identifying the particular issuing office concerned in Hong Kong.  a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. Article 13 The export licence and certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear either the endorsement dÃ ©livrÃ © a posteriori or the endorsement issued retrospectively. Article 14 1. In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such certificate or licence so issued shall bear the endorsement duplicata. 2. The duplicate must bear the date of the original export licence or certificate of origin. TITLE V ADMINISTRATIVE COOPERATION Article 15 The Community and Hong Kong shall cooperate closely to implement the provisions of these administrative arrangements. To this end, contracts and exchanges of views (including on technical matters) shall be facilitated by both parties, in particular to establish the authenticity and accuracy of documentation required under the provisions of these administrative arrangements. Article 16 Hong Kong shall send to the European Commission the names and addresses of the governmental authorities competent for the issue and verification of export licences and certificates of origin together with specimens of the stamps used by these authorities. Hong Kong shall also notify the Commission of any change in this information. Article 17 1. Verification of certificates of Hong Kong origin or export licences shall be carried out at random by the Hong Kong authorities. 2. The competent Community authorities may request subsequent verification of certificates of Hong Kong origin or export licences at random or whenever they have reasonable doubt as to the authenticity of such certificates or licences or as to the accuracy of the information regarding the products in question. In such cases the competent authorities in the Community shall return the certificate of Hong Kong origin or export licence, or a copy thereof to the Hong Kong authorities, giving, where appropriate, the reasons for an enquiry. If the invoice has been submitted, such invoice shall be attached to the certificate or licence or its copy. The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or licence are inaccurate. 3. Should the results of the random verification referred to in paragraph 1 reveal serious contravention of the provisions of these administrative arrangements, the Hong Kong authorities shall notify the competent Community authorities of the results. Where the competent Community authorities have requested verification under paragraph 2, the results of such verification shall be communicated to the competent Community authorities within three months at the latest. The information communicated shall indicate whether the disputed certificate or licence applies to the goods actually exported and whether these goods are eligible for export in accordance with the arrangements established by these administrative arrangements. Where the competent Community authorities so request, the information communicated shall also include copies of such other available documentation as may facilitate the full determination of the facts and, in particular, the true origin of the goods. 4. For the purpose of subsequent verification of certificate of Hong Kong origin and export licences, copies of these, together with relevant supporting documentation required to be lodged with the Hong Kong authorities for the issue of such certificates or licences, shall be kept for a period of at least two years by the Hong Kong authorities. Article 18 1. Where the verification procedure referred to in Article 17 or where information available to the Community or to Hong Kong indicates or appears to indicate that the provisions of these administrative arrangements are being contravened, both parties shall cooperate closely and with appropriate urgency to prevent such contravention. 2. To this end, Hong Kong shall, on its own initiative or at the request of the Community, carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of these administrative arrangements. Hong Kong shall communicate the results of these enquiries to the Community together with such other available information as may facilitate the determination of the true origin of the goods. 3. By agreement between the Community and Hong Kong, officials designated by the Community may be present at the enquiries referred to in paragraph 2. 4. In pursuance of the cooperation referred to in paragraph 1, Hong Kong and the Community shall exchange any information considered by either party to be of use in preventing the contravention of the provisions of these administrative arrangements. These exchanges may include information on textile production in Hong Kong and on trade in textile products of a kind covered by these administrative arrangements between Hong Kong and other countries, particularly where the Community has reasonable grounds to consider that the products in question may be in transit across the territory of Hong Kong prior to their importation into the Community. This information shall include at the request of the Community copies of all relevant documentation. Hong Kong will provide such information as is available and in accordance with Hong Kong law. 5. The Community shall, where appropriate at the request of Hong Kong, cooperate jointly with Hong Kong in cases of circumvention which affect Hong Kong, in conformity with procedures in force in the Community. 6. Where it is established to the satisfaction of both parties that the provisions of these administrative arrangements have been contravened, Hong Kong and the Community agree to take all reasonable measures to prevent a recurrence of such contravention. Annex to Protocol A, Article 2 Annex to Protocol A, Article 5 ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of India AGREED MINUTE During consultations held between delegations from the Republic of India and the Commission of the European Communities, the two parties agreed that the provisions of their bilateral Agreement on trade in textile products, initialled on 31 October 1986, as last modified by the Exchange of Letters initialled on 9 December 1994, listed in the Annex to this Agreed Minute, shall continue to govern their trade relations in the textile sector. As a consequence, these provisions shall be notified to the Textiles Monitoring Body (TMB) as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Agreement on Textiles and Clothing. For the Government of the Republic of India For the European Community ANNEX Provisions of the Agreement between the European Economic Community and the Republic of India on trade in textile products, initialled in Brussels on 31 October 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of India on trade in textile products, initialled in Brussels on 18 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of Indonesia AGREED MINUTE During consultations held between delegations from the Republic of Indonesia and the Commission of the European Communities, the two parties agreed that the provisions of their bilateral Agreement on trade in textile products, initialled on 28 June 1986, as last modified by the Exchange of Letters initialled on 13 January 1995, listed in the Annex to this Agreed Minute, shall continue to govern their trade relations in the textile sector. As a consequence, these provisions shall be notified to the Textiles Monitoring Body (TMB) as constituting the basis of their administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Agreement on Textiles and Clothing. For the Government of the Republic of Indonesia For the European Community ANNEX Provisions of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products, initialled in Brussels on 28 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products, initialled in Brussels on 27 November 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E, as amended OPT operations Joint Declaration (1986) Batik fabrics etc. Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and Macao NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister for Commercial Affairs of Macao and has the honour to refer to the Agreement on textile products negotiated between Macao and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992 and as further extended by the Exchange of letters of 27 November 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of Macao that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister for Commercial Affairs of Macao the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Economic Community and Macao on trade in textile products, initialled in Brussels on 19 July 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and Macao on trade in textile products, initialled in Brussels on 27 November 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E, as amended OPT operations Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Minister for Commercial Affairs of Macao to the European Communities and the Member States presents his compliments to the Directorate-General for External Economic Relations of the Commission of the European Communities and, with reference to Note verbale No 20824 dated 22 December 1993 concerning the implementation of the Agreement on trade in textile products in accordance with GATT rules, has the honour to inform the Directorate-General of the Macao authorities' agreement on notification of the provisions of the Agreement to the Textiles Monitoring Body as administrative arrangements within the meaning of Article 2 (17) of the GATT Uruguay Round Agreement on Textiles and Clothing. The Minister for Commercial Affairs of Macao avails himself of this opportunity to renew to the Directorate-General for External Economic Relations of the Commission of the European Communities the assurance of his highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and Malaysia NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Malaysia and the Community applied since 1 January 1987, as extended by the Exchange of Letters initialled on 8 November 1991 and as further extended by the Exchange of Letters of 3 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of Malaysia that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of Malaysia to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Community and Malaysia on trade in textile products, initialled in Brussels on 28 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and Malaysia on trade in textile products, initialled in Brussels on 3 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E OPT operations Joint Declaration (1986) Batik fabrics and products thereof Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 4 (1992) Regional concentration Dear Mr ..., I have the pleasure in making reference to the Commission's Note verbale dated 22 December 1993 regarding the notification of textiles provisions to the Textiles Monitoring Body (TMB). I wish to confirm that Malaysia has no objection on the provisions of the Agreement between the European Community and Malaysia on trade in textile products initialled on 28 June 1986, as amended by the Agreement in the form of Exchange of Letters amending the Agreement between the European Community and Malaysia on trade in textile products initialled in Brussels, 3 December 1992, which will be notified to the Textiles Monitoring Body as administrative arrangements under Article 2 (17) of the Uruguay Round Textile Agreement. Yours sincerely, ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Islamic Republic of Pakistan AGREED MINUTE During consultations held between delegations from the Islamic Republic of Pakistan and the European Community, the two parties agreed that the provisions of their bilateral Agreement on trade in textile products, initialled on 12 September 1986, as last notified by the Exchange of Letters initialled on 22 December 1994, listed in the Annex to this Agreed Minute, shall continue to govern their trade relations in the textile sector. As a consequence, these provisions shall be notified to the Textiles Monitoring Body (TMB) as constituting the basis of their administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Agreement on Textiles and Clothing. For the Islamic Republic of Pakistan For the European Community Provisions of the Agreement between the European Community and the Islamic Republic of Pakistan on trade in textile products initialled on 12 September 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products, initialled in Brussels, on 12 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E OPT operations Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 4 (1992) Regional concentration ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of Peru NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Peru and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992 and as further extended by the Exchange of Letters of 8 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Republic of Peru that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Community and the Republic of Peru on trade in textile products, initialled in Brussels, on 13 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of Peru on trade in textile products, initialled in Brussels, on 8 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Mission of the Republic of Peru presents its compliments to the Directorate-General for External Economic Relations of the Commission of the European Communities and has the honour to refer to the latter's Note verbale 020825 dated 22 December 1993 concerning notification to the Textiles Monitoring Body of the administrative clauses of the bilateral Agreement on textile products between Peru and the European Community, in accordance with Article 2 (17) of the GATT Uruguay Round Agreement on Textiles and Clothing. In this connection, and further to informal contacts between the Mission of Peru and the Directorate-General, the Mission hereby informs the Directorate-General of the Peruvian Government's agreement on notification of the provisions of the bilateral Agreement listed in the Annex to this Note. The Mission of the Republic of Peru avails itself of this opportunity to renew to the Directorate-General for External Economic Relations of the Commission of the European Communities the assurance of its highest consideration. Brussels, ... ANNEX Provisions of the Agreement between the European Economic Community and the Republic of Peru on trade in textile products, initialled in Brussels, on 13 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of Peru on trade in textile products initialled in Brussels, on 8 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended paragraphs 1 and 2 Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Protocol A, as amended, excluding references to: Article 7 (5), Article 8, and Agreed Minute No 1 of the Agreement, as amended Classification, Origin, Double checking, Export certificates, Certificates of origin etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Origin certificates specimen, Export certificates etc. Protocol B, Excluding last sentence of paragraph 1 Cottage industry Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Directorate-General I of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Note verbale of the European Commission of 22 December 1993 (No 020825) and the Note verbale of the Mission of Peru of 23 June 1994 (No 7-7-M/45) concerning the administrative arrangements agreed to be notified to the World Trade Organization under Article 2 (17) of the Agreement on textiles and clothing. The Directorate-General has the honour to confirm its agreement on the list of provisions as modified by Note verbale of the Mission of Peru of 23 June 1994 and will notify the modified list to the World Trade Organization after the internal procedures for the conclusions of these arrangements have been completed. The Directorate-General for External Relations of the Commission of the European Communities avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of the Philippines AGREED MINUTE During consultations held between delegations from the Republic of the Philippines and the Commission of the European Communities, the two parties agreed that the provisions of their bilateral Agreement on trade in textile products, initialled on 28 June 1986, as last modified by the Exchange of Letters initialled on 27 November 1994, listed in the Annex to this Agreed Minute, shall continue to govern their trade relations in the textile sector. As a consequence, these provisions shall be notified to the Textiles Monitoring Body (TMB) as constituting the basis of their administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Agreement on Textiles and Clothing. For the Republic of the Philippines For the European Community ANNEX Provisions of the Agreement between the European Community and the Republic of the Philippines on trade in textile products, initialled on 28 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products, initialled in Brussels, on 27 November 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E OPT operations Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 4 (1992) Regional concentration Agreed Minute No 3 (1986) Exceptional flexibilities Agreed Minute No 7 (1986) Flexibilities between ASEAN countries ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of Singapore NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement On textile products negotiated between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992 and as further extended by the Exchange of Letters of 26 November 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Republic of Singapore that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile products, initialled in Brussels, on 28 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of Singapore on trade in textile products, initialled in Brussels, on 26 November 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industries Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E, as amended OPT operations Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Agreed Minute No 4 (1992) Regional concentration Note verbale (1992) Refers to Agreed Minute No 2 (1992) NOTE VERBALE The Mission of the Republic of Singapore to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Directorate-General's Note verbale No 020827 of 22 December 1993 and to the Agreement on textile products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the Exchange of Letters applied since 1 January 1992 and as further extended by the Exchange of Letters of 26 November 1992. The Singapore Trade Development Board noted the Commission's intention to notify the Textile Monitoring Body selected provisions in the abovementioned Agreement on textile products as administrative arrangements, within the meaning of Article 2 (17) of the Uruguay Round Textile Agreement. The Singapore Trade Development Board is of the view that Article 7 of the abovementioned Agreement should also fall within the meaning of Article 2 (17) of the Uruguay Round Textile Agreement. The Singapore Trade Development Board understands that the text of the bilateral textile Agreements concluded between the European Communities and the exporting countries are more or less the same. As such, the Singapore Trade Development Board would like to know whether the Commission would be notifying the same provisions in the other bilateral textile Agreements of the Communities to the Textile Monitoring Body. The Singapore Trade Development Board would also be pleased to know the schedule of the notification by the Commission to the Textile Monitoring Body. The Singapore Trade Development Board would like to reaffirm that the understanding reached between the textile negotiators of the European Community and Singapore with regard to the provisions of Article 12 of the abovementioned Agreement as recorded in the confidential Agreed Minutes signed and Confidential Letters exchanged on 26 November 1992 remain unchanged. The Mission of the Republic of Singapore avails itself of this opportunity to renew to the Directorate-General for External Relations the assurances of its highest consideration. Brussels, ... NOTE VERBALE The Directorate-General of External Economic Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Mission's Note verbale No 030/94 concerning the Agreement on textiles products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the Exchange of Letters initialled on 26 November 1992. The Directorate-General agrees with the suggestion made by the Singapore Trade Development Board that Article 7 of the abovementioned Agreement should also be included in the notification of administrative arrangements within the meaning of Article 2 (17) of the WTO Textiles and Clothing Agreement. In addition, the Directorate-General wishes to confirm that the Commission intends to notify to the WTO the same provisions contained in all other bilateral Agreements which the Community has concluded under the MFA. The Commission intends to notify such administrative arrangements to the WTO secretariat before 1 October 1994. The Directorate-General confirms that the understanding reached between the textiles negotiators of the European Communities and Singapore with regard to the provisions of Article 12 of the abovementioned Agreement as recorded in the confidential Agreed Minutes signed and Confidential Letters exchanged on 26 November 1992 remain unchanged. The Directorate-General for External Economic Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore the assurance of its highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Republic of Korea NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Korea and the Community applied since 1 January 1987, as extended by the Exchange of Letters initialled on 16 October 1991 and as further extended by the Exchange of Letters of 18 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Republic of Korea that it intends to notify to the Textiles Monitoring Body, the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Community and the Republic of Korea on trade in textile products initialled in Brussels on 7 August 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Republic of Korea on trade in textile products, initialled in Brussels, on 18 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 4 (1992) Regional concentration NOTE VERBALE The Mission of the Republic of Korea to the European Communities presents its compliments to the Directorate-General for External Economic Relations of the Commission of the European Communities and has the honour to refer to the Agreement on trade in textile products initialled on 7 August 1986, as extended by the Exchange of Letters initialled on 16 October 1991, and as further extended by the Exchange of Letters of 18 December 1992. The Mission has also the honour to refer to the Note verbale of the Commission of 22 December 1993 regarding the notification to the Textile Monitoring Body of the provisions contained in the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement, and to inform the Commission that it confirms its agreement on the details of the abovementioned notification. The Mission of the Republic of Korea to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Economic Relations of the Commission of the European Communities the assurance of its highest consideration. Brussels, ... ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Democratic Socialist Republic of Sri Lanka NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Democratic Socialist Republic of Sri Lanka and the Community applied since 1 January 1987, as extended by the Exchange of Letters initialled on 25 October 1991 and as further extended by the Exchange of Letters of 17 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Democratic Socialist Republic of Sri Lanka that it intends to notify to the Textiles Monitoring Body the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Community and the Democratic Socialist Republic of Sri Lanka on trade in textile products, initialled on 31 May 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile products, initialled in Brussels, 17 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E OPT operations Joint Declaration (1986) Batik fabrics and products thereof Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Dear Mr ..., Please refer to Note verbale No 020839 dated 22 December 1993. The Competent Authority for the Textile Monitoring Body of Sri Lanka has no objection to the proposed notification which is required to facilitate the administration of the Bilateral Textile Agreement after its integration into the Uruguay Round Textiles Accord. Yours sincerely, ADMINISTRATIVE ARRANGEMENTS on trade in textile products between the European Community and the Kingdom of Thailand NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Kingdom of Thailand to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Kingdom of Thailand and the Community applied since 1 January 1987, as extended by the Exchange of Letters initialled on 9 October 1991 and as further extended by the Exchange of Letters of 17 December 1992. With a view to ensuring a smooth and efficient implementation of the Agreement on integration of the textiles and clothing sectors into GATT rules and disciplines negotiated within the framework of the Uruguay Round of GATT negotiations, the Commission has the honour to inform the authorities of the Kingdom of Thailand that it intends to notify to the Textiles Monitoring Body, the provisions, contained in the attached list, of the abovementioned Agreement on textile products as administrative arrangements within the meaning of Article 2 (17) of the Uruguay Round Textiles Agreement. The Directorate-General would be grateful if your authorities could confirm as soon as possible their agreement on the details of this notification. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Kingdom of Thailand to the European Communities the assurance of its highest consideration. Brussels, ... Provisions of the Agreement between the European Community and the Kingdom of Thailand on trade in textile products, initialled on 28 June 1986, as amended by the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products, initialled in Brussels, on 17 December 1992, which will be notified as administrative arrangements under Article 2 (17) of the Uruguay Round Textiles Agreement Article Description Section 1: Trade arrangements Article 2 (3) Determination of origin of covered products Article 4 Reimports after OPT Article 5 Cottage industry Article 6 Imports to EC for re-export after processing Article 9, as amended Exchange of statistical information Article 10 Amendments to classification Article 11 Circumvention Article 12, as amended Regional concentration Article 16 (1), as amended Consultations Protocol A, as amended Classification, Origin, Double checking, Export certificates, Certificate of origin etc., Export certificate etc., Administrative cooperation, Specimen of export licence (textiles) Form 5, Specimen of certificate of origin Protocol B Cottage industry Protocol E OPT operations Joint Declaration (1986) Batik fabrics and products thereof Agreed Minute No 2 (1992) Temporary specific management system Agreed Minute No 3 (1992) Regions with traditionally small quotas Note verbale (1992) Refers to Agreed Minute No 2 (1992) Agreed Minute No 4 (1992) Regional concentration NOTE VERBALE The Mission of Thailand to the European Communities presents its compliments to the Directorate-General for External Economic Relations of the Commission of the European Communities and with reference to the Mission's Note No 250/2537 dated 15 February 1994, concerning the consideration by the Thai authorities on the notification to the Textile Monitoring Body of the administrative arrangement provisions under the existing Agreement on textile products between Thailand and the Community as last extended by the Exchange of Letters of 17 December 1992, has the honour to inform the latter that the Thai authorities concerned wish to propose some modifications to the notification to the Textile Monitoring Body suggested by the Directorate-General's Note verbale No 020836 dated 22 December 1993 as follows: 1. omit Article 16 (1) as amended regarding consultations due to the fact that the MFA provides a provision on consultations which is more flexible in terms of the period of consultation, and 2. add Article 7 (except paragraph 5) regarding flexibility of quota administration. The Mission of Thailand avails itself of this opportunity to renew to the Directorate-General for External Economic Relations of the Commission of European Communities the assurances of its highest consideration. Brussels, ... NOTE VERBALE The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Thailand to the European Communities and has the honour to refer to the Mission's Note verbale No 997/2537 dated 5 July 1994 concerning the administrative arrangements to be notified under Article 2 (17) of the WTO Textiles and Clothing Agreement. The Directorate-General confirms its agreement to the two amendments to the draft notification annexed to the Directorate-General's Note verbale No 20836 dated 22 December 1993, which the Mission of Thailand has proposed. The Directorate-General avails itself of this opportunity to renew to the Mission of Thailand the assurance of its highest consideration. Brussels, ...